DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and arguments, filed 12/31/2021, have been reviewed and considered.  Claims 1, 4 and 18 have been amended therefore, claims 1 and 4-18 are currently pending.  Applicant’s amendment to the independent claims has overcome the 35 U.S.C. 112(a) rejection of the previous Office Action.  However, applicant’s arguments do not appear to overcome the prior art rejection(s) thereof.  Particularly, the examiner does not understand how the bottom support (10) of FINNELL (US 2,488,621) being offset from the hanger hook (13) prevents the hanger hook from being asymmetrical to a vertical centerline of the bottom support. It appears that the hanger hook of FINNELL would still be able to be considered asymmetrical in relation to the vertical centerline axis of the bottom support because “asymmetrical” is defined as “having two sides or halves that are not the same” and the hanger hook is different on both sides of the vertical centerline axis as shown by the front view of the hanger of FINNELL (Fig. 1).  Regardless, the prior art rejections using FINNELL of the previous Office Acton have been replaced by prior art rejections using RASMUSSENN (US 2,687,243) within the current Office Action because RASMUSSENN appears to more closely resemble the applicant’s claimed invention.  Note the claim 18 is now rejected 

Drawings
The drawings are objected to because is unclear if the horizontal axis (16) of figure 2 is the same horizontal axis (16) of figure 4.  It appears that the axes are different with the same reference character because the horizontal axis of figure 4 has a different placement and is going in a completely different direction that the horizontal axis of figure 2.  Is the horizontal axis of figure 4, the claimed “horizontal centerline axis” of the rectangular bottom support instead of the horizontal axis of the hanger (figure 2)?  Is this also true of the vertical axis of figure 4 (vertical centerline axis)?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the applicant recites, “wherein the hanger hook is positioned above a horizontal centerline axis of the bottom support and is asymmetrical to a vertical centerline axis of the bottom support”.  It is unclear how the hanger hook is asymmetrical to a vertical centerline axis of the bottom support.  Note that any hook could be considered asymmetrical to a centerline thereof because a hook shape is not symmetrical (note prior art rejection below).  Alternatively, is the applicant trying to say that the support is offset from the hook in the thickness direction, thus producing an asymmetrical hook thickness?  Is the applicant confusing axes with planes?  Or is the applicant meaning to say coaxial instead of asymmetrical?  There is additional 
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RASMUSSEN (US 2,687,243).
Regarding claims 1 and 18, RASMUSSEN discloses a hanger (10, 11; fig. 1) capable of functioning to hold heavy garments, the hanger having a vertical axis (V; see figure below) defined by a top side (TS; see figure below) and a bottom side (BS; see figure below), and a horizontal axis (H; see figure below) defined by a left side (LS; see figure below), and a right side (RS; see figure below), the hanger configured to receive the heavy garments, the hanger comprising: a hanger hook (10c) positioned on the vertical axis (V) and defining the top side (TS) (fig. 1) (see figure below); a right arm (right 10b) coupled to the hanger hook (10c), defining the right side (RS), and extending downward and to the right of the hanger hook (10c) (fig. 1); a left arm (left 10b) coupled to the hanger hook (10c), defining the left side (LS), and extending downward and to the 

    PNG
    media_image1.png
    517
    931
    media_image1.png
    Greyscale

Regarding claim 4, RASMUSSEN discloses the hanger hook (10c), the right arm (right 10b) and the left arm (left 10b) being formed from a continuous piece of the metal-wire material (Fig. 1; col 2, lines 12-15) and a top surface of the metal-wire material extends beyond a top surface (11a) of the bottom support (11) (Fig. 1) where the right and left arms (10b) penetrate the left and right ends (11b) of the rectangular bottom support (11), respectively (Figures 1 and 6).
Regarding claim 6, RASMUSSEN discloses the hanger hook (10c) and the bottom support (11) are arranged to include a space therebetween, said space therebetween extending from a bottom end of the hanger hook (10c) relative to the vertical axis (V; refer to figure above) and a top end of the bottom support (11) relative to the vertical axis (V; refer to the figure above) (Fig. 1).
Regarding claim 7, RASMUSSEN discloses wherein a measured distance of the space between the hanger hook (10c) and the bottom support (11) is configured to be fully capable of receiving the heavy garments (Fig. 1).  

Regarding claim 17, RASMUSSEN discloses the hanger having a triangular shape (Fig. 1).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RASMUSSEN (US 2,687,243).
Regarding claim 5, RASMUSSEN discloses a hanger having a hanger hook, right arm and left arm being formed from a continuous piece of metal-wire material as discussed above.  However, RASMUSSEN fails to disclose the material being aluminum.  It is considered old and known in the art to use aluminum to form a wire hanger in order to create a strong, but light hanger (please note the attached PTO-892 for support; specifically note US 2010/0219215 and US 2016/0007786).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made for the metal-wire material of the hanger of RASMUSSEN to be 
Regarding claim 8, RASMUSSEN discloses a hanger comprising a space between the hanger hook and the bottom support as discussed above.  However, RASMUSSEN fails to disclose a measured distance of the space being at least 5 inches.  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the measured distance of RASMUSSEN to be at least 5 inches through routine experimentation (see MPEP 2144) in order to provide support for varying thickness of pants.  Additionally, note that it is known in the art that increasing the size (length and width) of the hanger and the size of the components thereof allows the hanger to hold larger sized garments and thus heavier garments.     
Regarding claims 9-11, RASMUSSEN discloses a hanger comprising a rectangular bottom support as discussed above.  However, RASMUSSEN fails to disclose the dimensions of the bottom support.  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the bottom support of RASMUSSEN with a width of at least 20 inches, a height of at least 0.5 inches and a thickness of at least 1 inch through routine experimentation (see MPEP 2144) to provide sufficient strength.  Additionally, note that it is known in the art that increasing the size (length and width) of the hanger and the size of the components thereof allows the hanger to hold larger sized garments and thus heavier garments.     
Regarding claims 12-14, RASMUSSEN discloses a hanger comprising a wooden rectangular bottom support as discussed above.  However, RASMUSSEN fails to disclose the type of wood material being used.  It is considered old and known in the art 

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2,133,054 shows a wire hanger with a wooden pants bar and US 2008/0093397 sows a garment hanger for holding large sized clothing with an overall length of greater than 20 inches.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732